                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

The Thomas L. Pearson and The Pearson       )
Family Members Foundation,                  )
                                            )
             Plaintiff and Counterclaim     )
             Defendant,                     )
                                            )
      v.                                    )            Case No. 19-MC-18-GKF-FHM
                                            )
The University of Chicago,                  )
                                            )
             Defendant and Counterclaimant, )
                                            )
      v.                                    )
                                            )
Thomas L. Pearson,                          )
                                            )
             Counterclaim Defendant.        )

                                  OPINION AND ORDER

       Plaintiff’s Motion to Compel Documents from Non-Parties Anne Richard and

Gary Edson, [Dkt. 1], has been fully briefed, [Dkts. 10, 11], and is before the court for

decision.

       As limited in Plaintiff’s reply, Plaintiff seeks documents related to the following

categories:

       ●    Documents related to Edson’s and Richard’s service as special
            advisors to the “Institute Director” and The Pearson Institute
            (including contracts, pay stubs, documents indicating other
            remuneration received, etc.,);

       ●    Documents related to the Executive Director role; and

       ●    Communications by email and/or text message, with third-parties
            or University employees relating to [T]he Pearson Institute and
            Pearson Global Forum, excluding:
              1) emails sent to or received from “uchicago.edu” email
                 addresses that have been included as custodians in the
                 University’s production, and
              2) Documents related solely to Edson’s and Richard’s role as
                 Special Advisors to the Pearson Global Forum

       Plaintiff also stated in the reply that Plaintiff agreed to forego any request for

documents related to The Pearson Global Forum.

       Based upon the facts that the non-parties were considered for the position of

Executive Director and are listed as special advisors, the court finds that the discovery

requested as limited in the reply and excluding The Pearson Global Forum is relevant to

Plaintiff’s claims and proportionate to the needs of the case.

       Plaintiff’s Motion to Compel Documents from Non-Parties Anne Richard and

Gary Edson, [Dkt. 1], is GRANTED as set forth herein.

       SO ORDERED this 2nd day of December, 2020.




                                             2
